U.S. Securities and Exchange Commission Washington, D.C. 20549 Form 10-K/A (AMENDMENT NO.1) (Mark One) [ X ] ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF1934 For the Fiscal Year Ended December 31, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF1934 Commission File Number 0-20791 AMARILLO BIOSCIENCES, INC. (Exact name of Registrant as specified in its charter) Texas (State of other jurisdiction of incorporation or organization) 75-1974352 (I.R.S. Employer Identification No.) 4134 Business Park Drive, Amarillo, Texas (Address of principal executive offices) 79110-4225 (Zip Code) Issuer’s telephone number, including area code: (806) 376-1741 Securities registered under Section 12(b) of the Exchange Act:None. Securities registered under Section 12(g) of the Exchange Act:Common Stock, Par Value $.01 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[] Yes[√] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.[] Yes[√] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days.[√] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[√] Yes[] No 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12(b)(2) of the Exchange Act).[] Yes[√] No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. $2,956,145 as of June 30, 2011 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 73,554,897 as of April 18, 2012 EXPLANATORY NOTE This Amendment No. 1 to the annual report of Amarillo Biosciences, Inc. (the “Company”), amends the Company’s annual report for the year ended December31, 2011 (the “Original Filing”), which was filed with the Securities and Exchange Commission (the “SEC”) on April 19, 2012, for the sole purpose of furnishing the Interactive Data File as Exhibit 101. No other changes have been made to the Original Filing. This amended annual report continues to speak as of the filing date of the Original Filing, does not reflect events that may have occurred subsequent to the filing date of the Original Filing, and does not modify or update any related disclosures made in the Original Filing. 2 EXHIBIT INDEX Exhibit Number Description of Exhibit 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema 101.CAL XBRL Taxonomy Extension Calculation Linkbase 101.DEF XBRL Taxonomy Extension Definition Linkbase 101.LAB XBRL Taxonomy Extension Label Linkbase 101.PRE XBRL Taxonomy Presentation Linkbase SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 19, 2012 AMARILLO BIOSCIENCES, INC. By: /s/ Stephen T. Chen Stephen T. Chen Chairman, Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. SIGNATURE TITLE DATE /s/ Stephen T. Chen Chairman, Chief Executive Officer April 19, 2012 Stephen T. Chen /s/ Bernard Cohen Vice President, Chief Financial Officer April 19, 2012 Bernard Cohen 3
